Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2-11 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.  Claim 2 recites a flexible pulling line.  It is unclear to the examiner if the flexible pulling line is the same pulling line recited in claim 1 or a different pulling line.  For the purposes of advancing prosecution the examiner has construed the claims as best understood thus the pulling line and flexible pulling line are the same.
A broad range or limitation together with a narrow range or limitation that falls within the broad range or limitation (in the same claim) may be considered indefinite if the resulting claim does not clearly set forth the metes and bounds of the patent protection desired. See MPEP § 2173.05(c). In the present instance, claim 7 recites the broad recitation not less than 1 metre, and the claim also recites not less than 5 metres and not less than 10 metres which is the narrower statement of the range/limitation. The claim(s) are considered indefinite because there is a question or doubt as to whether 
Regarding claim 7, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).  It is unclear to the examiner what the claimed distance range is 
Regarding claim 7, the phrase "for example" renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-6 and 12-14 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Fidrych US 4453291.
Fidrych discloses a pull-in head assembly for releasably connecting a pulling arrangement to an elongate flexible structure, comprising: a pull in head having a body (21,28) which defines a pulling axis (A) of the pull-in head, the body having a front end (26) and a rear end (70) and a bore (37, 30, 58) which extends through the body along 

    PNG
    media_image1.png
    183
    400
    media_image1.png
    Greyscale

    PNG
    media_image2.png
    353
    432
    media_image2.png
    Greyscale

As for claim 2, Fidrych discloses wherein a flexible pulling line which extends through the bore of the body, wherein the pulling line comprises a fastener (16,19) at one end for fastening the pulling line to the end of a cable (fiber optic cables, not shown).
As for claim 3, Fidrych discloses wherein the body is configured to slide freely along at least a portion of the pulling line which extends through the bore (smooth bore, pulling line threaded at end by nut, see Fig. 4).
As for claim 4, Fidrych discloses wherein the pulling line further comprises a stopper (26) spaced away from the fastener and the body (21) is disposed between the end of the pulling line having the fastener (16,19) and the stopper such that the stopper is engageable with the body (via 52) with the body to limit movement of the fastener away from the body along the pulling axis.
As for claim 5, Fidrych discloses wherein the pulling line comprises a connecting feature (14, eyelet) for connecting the pulling line to a pulling cable (not shown), the 
As for claim 6, Fidrych discloses wherein the pulling line comprises a connecting feature (14, eyelet) for connecting the pulling line to a pulling cable (not shown), the connecting feature disposed at the end of the pulling line which is opposite the end having the fastener, and wherein the stopper (26) is disposed between the connecting feature and the fastener.
As for claim 12, Fidrych discloses wherein a portion of the bore (37) at the front of the body converges from the front of the body in the rearward direction (see Fig. 4).
As for claim 13, Fidrych discloses wherein a portion of the bore (30) at the rear of the body converges from the rear of the body in the forward direction (see Figs. 3 and 4).
As for claim 14, Fidrych discloses wherein the bore is coaxial with the pulling axis.
Claim(s) 1, 2, 4, 5, 6 and 15-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Routeau et al. US 8596912.

    PNG
    media_image3.png
    725
    257
    media_image3.png
    Greyscale

Routeau discloses a pull-in head assembly for releasably connecting a pulling arrangement to an elongate flexible structure, comprising: a pull in head having a body (33) which defines a pulling axis of the pull-in head, the body having a front end and a rear end and a bore which extends through the body along the pulling axis, wherein the bore is configured such that a pulling line (30) can be threaded (col. 5, lines 30-39) through the body.
As for claim 2, Routeau discloses wherein a flexible pulling line (30) which extends through the bore of the body, wherein the pulling line comprises a fastener (34) at one end for fastening the pulling line to the end of a cable (not shown).
As for claim 4, Routeau discloses wherein the pulling line further comprises a stopper (bottom of 35) spaced away from the fastener (34) and the body (33) is disposed between the end of the pulling line having the fastener (34) and the stopper such that the stopper is engageable with the body (via screws, Fig. 3) with the body to limit movement of the fastener away from the body along the pulling axis.
As for claim 5, Routeau discloses wherein the pulling line (30) comprises a connecting feature (35) for connecting the pulling line to a pulling cable (28), the connecting feature is disposed at the end of the pulling line which is opposite the end having the fastener.
As for claim 6, Routeau discloses wherein the pulling line comprises a connecting feature (35) for connecting the pulling line to a pulling cable (28), the connecting feature disposed at the end of the pulling line which is opposite the end having the fastener, and wherein the stopper (bottom of 35) is disposed between the connecting feature (35) and the fastener (34).
As for claim 15, Routeau discloses an apparatus comprising the pull-in head assembly in accordance with claim 1; and an elongate flexible structure (42) comprising an elongate flexible element (94) and a connector (68) for connecting the elongate flexible structure to a support structure (16), wherein the pull-in head assembly is secured to the connector (Fig. 2-3).
As for claim 16, Routeau discloses wherein the connector (68) has an internal bore (Fig. 3) which extends along a longitudinal axis of the connector and at least the rear end of the pull-in head is disposed within the bore (Fig. 3).
As for claim 17, Routeau discloses wherein the elongate flexible element (94) is an elongate tubular element (see Figs. 2-3).
As for claim 18, Routeau discloses wherein the pull-in head assembly comprises a flexible pulling line (30) which extends through the bore of the body, wherein the pulling line comprises a fastener (92) at one end for fastening the pulling line to the end of a cable, the pulling head assembly is arranged such that at least a portion of the fastener (92) is disposed within the elongate tubular element (94).
As for claim 19, Routeau discloses a method of installing an elongate flexible structure comprising the steps: providing the pull-in head assembly (33) in accordance with claim 1; securing the pull-in head assembly to an elongate flexible structure (42); and pulling the pull-in head assembly together with the elongate flexible structure into a desired location (40, 16).
As for claim 20, Routeau discloses wherein the pull-in head assembly further comprises: a pulling line (33,35) which extends through the bore of the body, wherein the pulling line comprises a fastener (34) at one end for fastening the pulling line to the .
Claim(s) 1-6 and 8-9 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lanum US 3,137,765.

    PNG
    media_image4.png
    143
    645
    media_image4.png
    Greyscale

Lanum discloses a pull-in head assembly for releasably connecting a pulling arrangement to an elongate flexible structure, comprising: a pull in head having a body (11,26) which defines a pulling axis of the pull-in head, the body having a front end and a rear end and a bore (27) which extends through the body along the pulling axis, wherein the bore is configured such that a pulling line (17) can be threaded through the body.
As for claim 2, Lanum discloses wherein a flexible pulling line (17) which extends through the bore of the body, wherein the pulling line comprises a fastener (43) at one end for fastening the pulling line to the end of a cable (12).
As for claim 3, Lanum discloses wherein the body is configured to slide (via tapered walls 46 and 27) along at least the portion of the pulling line which extends through the bore (27).
As for claim 4, Lanum discloses wherein the pulling line further comprises a stopper (19) spaced away from the fastener (43) and the body (11, 26) is disposed between the end of the pulling line having the fastener and the stopper such that the stopper is engageable with the body to limit movement of the fastener away from the body along the pulling axis.
As for claim 5, Lanum discloses wherein the pulling line comprises a connecting feature (18) for connecting the pulling line (17) to a pulling cable (16), the connecting feature is disposed at the end of the pulling line which is opposite the end of the fastener.
As for claim 6, Lanum discloses wherein the pulling line comprises a connecting feature (18) for connecting the pulling line (17) to a pulling cable (16), the connecting feature is disposed at the end of the pulling line which is opposite the end of the fastener, and wherein the stopper (19) is disposed between the connecting feature (18) and the fastener (43).
As for claim 8, Lanum discloses wherein the pulling line comprises a plurality of filaments (43).
As for claim 9, Lanum discloses wherein the fastener (43) comprises a cable grip formed by the plurality of filaments (43).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fidrych US 4453291.
As for claim 7, Fidrych discloses wherein the stopper (26) and the connecting feature (14) are spaced apart along the pulling line (31) by a distance but does not specify the claimed distance.  However, it would have been obvious to one of ordinary skill in the art at the time of filing to optimize the distance between the stopper and the connecting feature of Fidrych through routine experimentation for best results. As to optimization results, a patent will not be granted based upon the optimization of result effective variables when the optimization is obtained through routine experimentation unless there is a showing of unexpected results which properly rebuts the prima facie case of obviousness. See In re Boesch, 617 F.2d 272,276,205 USPQ 215,219 (CCPA 1980). See also In re Woodrufl 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990), and In re Aller, 220 F2d 454,456,105 USPQ 233,235 (CCPA 1955).
Claim 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Lanum US 3137765.
As for claim 7, Lanum discloses wherein the stopper (19) and the connecting feature (18) are spaced apart along the pulling line (17) by a distance but does not .
Allowable Subject Matter
Claims 10 and 11 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE V HALL JR whose telephone number is (571)270-5948. The examiner can normally be reached Mon.-Fri. 7:30am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando E. Aviles can be reached on 571-270-5531. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, 





/TYRONE V HALL JR/Primary Examiner, Art Unit 3723